LATTIMORE, J.
Appellant was convicted in the district court of Smith county, Tex., of the offense of aggravated assault, and his punishment fixed at a fine of $100 and 30 days’ confinement in the county jail.
There are neither bills of exceptions nor statement of facts in the record. We have examined the charge of the court and the indictment herein, and find both to be in conformity with the law. The motion for new trial is a purely formal one, and presents nothing, except that the verdict was contrary to the law and the evidence.
Finding no error in the record, the judgment of the trial court will be affirmed.